Lumpkin, J.
1. That the court, after a jury had been stricken to try the case, which was an indictment for a misdemeanor, ordered another jury to be stricken and caused the trial to proceed before the latter jury, was not, of itself, cause for a new trial. It not appearing why this action was taken by the court, the presumption is that it was based upon a good and lawful reason.
'2. The evidence was sufficient to support the verdict, and there was no merit in the ground of the motion for a new trial relating to alleged newly discovered evidence. Judgment affirmed.
Indictment for illegal voting. Before Judge Brown. City court of Carrollton. March term, 1895.
Coll) & Brother and J. L. Coll, for plaintiff in error.
T. A. Atlcinson, solicitor-general, and Admnson & Jaclcson, contra.